DETAILED ACTION
This is an Office action based on application number 15/756,426 filed 28 February 2018, which is a national stage entry of PCT/JP2016/075602 filed 1 September 2016, which claims priority to JP 2015-172395 filed 1 September 2015. Claims 1, 10, 12, and 14-15 are pending. Claims 2-9, 11, and 13 are canceled.
Amendments to the claims, filed 23 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 26 March 2021, are withdrawn due to Applicant’s amendments and arguments in the response filed 23 September 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2004/0191509 A1) (Kishioka 509) in view of Mihoya et al. (JP H07-157735 A with citations taken from the provided machine translation) (Mihoya) and Chao et al. (US Patent Application Publication No. US 2003/0149179 A1) (Chao).

Regarding instant claims 1 and 12, reference is made to FIG. 1B of Kishioka 509, reproduced below:

    PNG
    media_image1.png
    196
    362
    media_image1.png
    Greyscale

	Kishioka 509 discloses that double-sided pressure-sensitive adhesive sheet <11> comprises at least pressure-sensitive adhesive layer <21a> and intermediate pressure-sensitive adhesive layer <21c> (paragraphs [0020; 0021; 0023]), wherein said pressure-sensitive adhesive layer <21a> is construed to read on the claimed adhesive 
	Kishioka 509 further discloses that the pressure-sensitive adhesives for forming the pressure-sensitive adhesives containing, as the major component or base polymer, an acrylic polymer containing a (meth)acrylic acid alkyl ester inclusive of 2-ethylhexyl (meth)acrylate (paragraphs [0054-0055]), wherein the term “(meth)acrylate” refers to “acrylate and/or methacrylate” (paragraph [0057]).
	Kishioka 509 further discloses that in the acrylic polymer, a monomer component (copolymerizable monomer) that is copolymerizable with the (meth)acrylic acid alkyl ester can be included to aid in crosslinking the acrylic polymer, wherein the copolymerizable monomer is inclusive of (meth)acrylic acid, which refers to “acrylic acid and/or methacrylic acid” (paragraphs [0056-0057]).
	Further, Preparation Examples 1-5 of Kishioka 509, each use a copolymerizable monomer selected from acrylic acid in combination with an acrylic ester (paragraphs [0087-0090]), which would suggest to one of ordinary skill in the art that even though Kishioka 509 discloses the acrylic acid from one of several copolymerizable monomers, acrylic acid, specifically, is a preferred monomer. 
	Kishioka 509 further teaches that the proportion of the (meth)acrylic acid alkyl ester as the major component of the acrylic polymer is 50% by weight or more based on the whole amount of the monomer components, and the proportion of the copolymerizable monomer is not more than 50% by weight based on the whole amount of the monomer components (paragraph [0061]). The amounts recited by the claim are encompassed by the amounts disclosed in Kishioka 509; however, “in the case where prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further Preparation Example 3 discloses the use of 98 parts of 2-ethylhexyl acrylate and 2 parts by weight of acrylic acid (paragraph [0089]), which are sufficiently close to the claimed amounts, and would suggest that the broader ranges of greater than 50% of acylic monomer and not more than 50% by weight of the acrylic monomer are inclusive of the ranges recited by the instant claim.
	Kishioka 509 further discloses that the acrylic pressure-sensitive adhesive further includes a crosslinking agent inclusive of polyfunctional isocyanate compounds selected from tolylene diisocyanate, hexamethylene diisocyanate, diphenylmethane diisocyanate, and trimethylolpropane tolylene diisocyanate (paragraph [0062-0065]).
	Kishioka 509 further discloses that the pressure-sensitive adhesive sheet is repeatedly peelable (paragraph [0009]).
	Kishioka does not explicitly disclose the specific adhesive aid. Kishioka, further, does not explicitly disclose the specific adhesive force.
	However, Mihoya discloses an adhesive composition comprising (A) an acrylic copolymer comprising a (meth)acrylic acid alkyl ester as a main component and a functional group-containing monomer as a copolymerization component, and (B) a reactive rubber containing a hydroxyl functional group (paragraph [0004]). Specifically, said reactive rubber containing a hydroxyl functional group is a hydroxyl group-containing polybutadiene (paragraph [0009]). Mihoya teaches that the presence of the reactive rubber containing a hydroxyl functional group in a particular amount balances 
	Further, Chao discloses hydroxyl-terminated polybutadiene compositions comprising hydrogenated branched or non-branched hydroxyl terminated polybutadiene, which result in improved temperature stability with lower concentration of unsaturation (page 1, paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the reactive rubber containing a hydroxyl functional group of Mihoya to the pressure-sensitive adhesive composition of Kishioka 509. The motivation for doing so would have been to produce an adhesive composition having balanced adhesive strength, removability, and resistance to stain on adherend upon removal. Further, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a hydrogenated hydroxy group-containing polybutadiene as prescribed by Chao. The motivation for doing so would have been to improve high temperature stability.
	As to the specifically claimed adhesive force, while the prior art combination is silent with regard to the adhesive force in relation to a copper foil and polyimide film, the scope of the prior art combination, as cited above, encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would readily recognize that the encompassed identical embodiment would have the same properties as those of the claim (i.e., the claimed adhesive force). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Further, Example 2 of Kishioka 509 is based on acrylic polymer C which comprises 98 parts of 2-ethylhexyl acrylate and 2 parts by weight of acrylic acid, wherein the amounts of 2-ethylhexyl acrylate and acrylic acid are sufficiently close to the claimed amounts. Example 2 has a an adhesive force to a glass plate of 1.5 N/20 mm, which would be approximately be equal to 1.875 N/25 mm when converted to the units of the claim (paragraphs [0089; 0096]; TABLE 1). While not exactly the same composition, Example 2 of Kishioka would at least suggest to one of ordinary skill in the art that scope of Kishioka 509 encompasses embodiments having the adhesive strength required by the claims.
	Therefore, it would have been obvious to combine Mihoya and Chao with Kishioka 509 to obtain the invention as specified by the instant claims.

Regarding instant claim 10, Kishioka 509 further discloses that the thickness of the pressure-sensitive adhesive layer is not particularly limited and can be chosen from the range of from 5 to 30 µm (paragraph 0070]).

Regarding instant claims 14-15, reference is made to FIG. 1B of Kishioka 509, reproduced below:

    PNG
    media_image1.png
    196
    362
    media_image1.png
    Greyscale

	Kishioka 509 discloses that double-sided pressure-sensitive adhesive sheet <11> comprises at least pressure-sensitive adhesive layer <21a> and intermediate pressure-sensitive adhesive layer <21c> (paragraphs [0020; 0021; 0023]), wherein said pressure-sensitive adhesive layer <21a> is construed to read on the claimed adhesive layer and intermediate pressure-sensitive adhesive layer <21c> is construed to read on the claimed base material.
	Kishioka 509 further discloses that the pressure-sensitive adhesives for forming the pressure-sensitive adhesives containing, as the major component or base polymer, an acrylic polymer containing a (meth)acrylic acid alkyl ester inclusive of 2-ethylhexyl (meth)acrylate (paragraphs [0054-0055]), wherein the term “(meth)acrylate” refers to “acrylate and/or methacrylate” (paragraph [0057]).
	Kishioka 509 further discloses that in the acrylic polymer, a monomer component (copolymerizable monomer) that is copolymerizable with the (meth)acrylic acid alkyl ester can be included to aid in crosslinking the acrylic polymer, wherein the copolymerizable monomer is inclusive of (meth)acrylic acid, which refers to “acrylic acid and/or methacrylic acid” (paragraphs [0056-0057]).
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kishioka 509 further discloses that the acrylic pressure-sensitive adhesive further includes a crosslinking agent inclusive of polyfunctional isocyanate compounds selected from tolylene diisocyanate, hexamethylene diisocyanate, diphenylmethane diisocyanate, and trimethylolpropane tolylene diisocyanate (paragraph [0062-0065]). Said crosslinking agents inclusive of polyfunctional isocyanate compounds are considered different from the acrylic polymer, as required by the claims, because they are different compounds.
	Kishioka 509 further discloses that the pressure-sensitive adhesive sheet is repeatedly peelable (paragraph [0009]).
	Kishioka does not explicitly disclose the specific adhesive aid. Kishioka, further, does not explicitly disclose the specific adhesive force.
	However, Mihoya discloses an adhesive composition comprising (A) an acrylic copolymer comprising a (meth)acrylic acid alkyl ester as a main component and a functional group-containing monomer as a copolymerization component, and (B) a reactive rubber containing a hydroxyl functional group (paragraph [0004]). Specifically, 
	Further, Chao discloses hydroxyl-terminated polybutadiene compositions comprising hydrogenated branched or non-branched hydroxyl terminated polybutadiene, which result in improved temperature stability with lower concentration of unsaturation (page 1, paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the reactive rubber containing a hydroxyl functional group of Mihoya to the pressure-sensitive adhesive composition of Kishioka 509. The motivation for doing so would have been to produce an adhesive composition having balanced adhesive strength, removability, and resistance to stain on adherend upon removal. Further, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a hydrogenated hydroxy group-containing polybutadiene as prescribed by Chao. The motivation for doing so would have been to improve high temperature stability.
	As to the specifically claimed adhesive force, while the prior art combination is silent with regard to the adhesive force in relation to a copper foil and polyimide film, the scope of the prior art combination, as cited above, encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would readily prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Mihoya and Chao with Kishioka 509 to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the previous grounds of rejection are withdrawn and replaced by new grounds of rejection.
Applicant, however, traverses the grounds of the Chao reference that are used in the new grounds of rejection. Applicant contends that Chao neither discloses nor suggests the use of a hydrogenated polybutadiene material as an adhesive aid of an acrylic adhesive and that such an adhesive aid would aid in avoiding adhesive residue when the adhesive sheet is peeled.
	Applicant’s argument is unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Mihoya provides a motivation for using an adhesive aid selected from a reactive rubber containing a hydroxyl functional group is a hydroxyl group-containing polybutadiene for the sake of balancing adhesive strength, removability, and resistance to stain on an adherend upon removal. Chao further discloses that compositions hydrogenated hydroxyl-terminated polybutadiene have improved temperature stability with due to a lower concentration of unsaturation. Therefore, while Chao, alone does not recognize the same benefits purported by the Applicant, one of ordinary skill in the art would still be motivated to look to the prior art references to provide greater temperature stability as well as balanced adhesive strength and removability to the adhesive composition of the primary reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/16/2021